ON SUGGESTION OF ERROR.
In this case, a demurrer had been filed by the appellant, as defendant in the circuit court, to the declaration of the appellees, and was by that court overruled. We held in our former opinion herein that the demurrer should have been sustained. We should have reversed and remanded the case in order that the appellees, as plaintiffs in the circuit court, might make any amendment desired, but we inadvertently reversed the case and rendered judgment here for the appellant, overlooking the fact that the *Page 242 
plaintiffs were entitled to amend their declaration on the sustaining of a demurrer.
In the brief submitted by the appellees in support of their "Suggestion of Error and Motion to Correct and Modify the Judgment," counsel state that they do not suggest that this Court erred in the conclusions arrived at as reflected by the Court's opinion, but contend that the case should have been reversed and remanded so as to afford them an opportunity to amend the declaration in the manner set forth therein. They are entitled to have the cause remanded in order that they may make such amendments to the declaration as they may desire, but in view of the fact that it is not required that the sufficiency of the proposed amendment to state a cause of action be submitted to this Court for consideration, we express no opinion in regard to the sufficiency thereof.
The cause will therefore be reversed and remanded, and the judgment heretofore entered shall be corrected and modified accordingly. It is so ordered.